IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION ONE

In the Matter of the Marriage of                  )       No. 82311-6-I
MARIO TODOROV,                                    )
                                                  )
                               Appellant,         )
                                                  )
                    and                           )       PUBLISHED OPINION
                                                  )
HANH PHUONG HA,                                   )
                                                  )
                               Respondent.        )

        BOWMAN, J. — Mario Todorov appeals an order dissolving his marriage to

Ha Phuong Hanh.1 Todorov contends the court erred when it refused to grant his

petition to invalidate the marriage. We conclude the trial court did not abuse its

discretion when it determined annulment was not warranted because Ha did not

induce Todorov to marry her by making a fraudulent misrepresentation involving

the essentials of marriage. We affirm the final dissolution decree.

                                             FACTS

        Todorov grew up in the United States and Ha grew up in Vietnam.

Todorov’s mother and Ha’s mother were friends for more than 35 years and

corresponded often. In 2015, Todorov traveled to Vietnam with his mother and

met Ha for the first time. The couple expressed a romantic interest in each other,



        1
        The case caption reflects the title of the case as it was in the trial court pursuant to RAP
3.4. However, following traditional Vietnamese naming conventions, Ha’s full name is Ha Phuong
Hahn.


      Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82311-6-I/2


so Todorov visited Ha again in 2016. During that visit, Todorov asked Ha if she

had been in any prior relationships. She told him no. The two began discussing

marriage plans in late 2016. In early 2017, Todorov applied for a K-1 visa2 to

bring Ha to the United States.

        Ha arrived in the United States on August 6, 2017. Her K-1 visa allowed

90 days for the couple to marry. But Ha asked Todorov to get a marriage license

the next day and he agreed. Ha and Todorov married on August 10, 2017, the

first allowable day after Washington’s mandatory 3-day waiting period. The two

did not consummate the marriage on their wedding night; they slept in separate

bedrooms. They were sexually intimate only once, toward the end of August

2017, and even then did not spend the entire night together in the same room.

Ha did not show any affection or warmth toward Todorov in private or in public.

Todorov soon became suspicious about Ha’s motives in marrying him.

        On September 5, 2017, Todorov used a friend’s phone to search Ha’s

social media posts.3 He saw a photograph of Ha holding hands with another

man in February 2016. Other photographs showed Ha with the same man

several times between February 2016 and August 5, 2017, the day she left

Vietnam. Ha also seemed to suggest in her posts that she was coming to

America only to study and did not mention her marriage to Todorov. Todorov

immediately moved out of the family home.4




        2
          A K-1 visa allows a United States citizen to bring a foreign fiancé to the United States to
get married.
        3
            Ha blocked Todorov from seeing her social media posts.
        4
            Ha moved out of the home on September 10, 2017.


                                                 2
No. 82311-6-I/3


         Todorov petitioned the court for an order invalidating the marriage. Ha

separately petitioned the court to dissolve the marriage. The court consolidated

the petitions and the case proceeded to a bench trial.

         At trial, Todorov told the court he would have “[d]efinitely not” married Ha if

he knew she had a boyfriend. Todorov explained, “That is very critical” because

marriage is a permanent “sacred bond” in his religion. He claimed Ha entered

the union with bad intentions, and he did not believe they had a “true marriage.”

According to Todorov, Ha blocked his access to her social media to prevent him

from learning about her relationship with another man, and “[b]y omitting that

information, she essentially lied to me in the beginning, throughout, and after.”

Finally, he told the court he felt like he “was being used as a means to come to

the United States.”5

         Ha denied that Todorov ever asked her “about [her] relationship status” in

2015 or 2016. Ha said she wanted to marry right away after arriving in America

because Todorov had taken only two weeks off from work and her mother’s visa

was good for only a month. Ha believed that the marriage ceremony was only to

make the union official and that the couple would celebrate with a formal wedding

later.

         Ha told the court that after they married, she did not feel comfortable

sharing a room with Todorov because her mother was sleeping on the living

room sofa just outside his room. She wanted to wait until the current home

renovations finished, giving the couple their own private room downstairs. She



         5
             Todorov does not assert this argument on appeal.


                                                  3
No. 82311-6-I/4


also stated she grew unhappy in the marriage when it became apparent to her

that Todorov “married . . . me because of money.” He wanted her to pay for

things like home repairs, a new car, and a down payment on a house.

       Ha admitted she was “in a relationship prior to meeting” Todorov. She first

testified that she ended the relationship before she met Todorov. But on cross-

examination, Ha admitted the relationship lasted until she agreed to marry

Todorov in late 2016. Ha denied that she was “in a relationship with [the man] all

the way up to August 5, 2017,” the day she left Vietnam.

       The court found Todorov to be a credible witness and adopted much of his

testimony in its findings of fact. It concluded that Ha “was dishonest by omission”

about her relationship with another man, that Todorov relied on that

misrepresentation, and that Todorov would not have married Ha if he had known

the truth. But the court ruled that Ha’s misrepresentation, while hurtful to

Todorov, was not a fraud involving the essentials of marriage under RCW

26.09.040(4)(b)(i). The court denied Todorov’s petition to invalidate the marriage

and granted Ha’s petition for dissolution.

       Todorov appeals.

                                     ANALYSIS

       Todorov alleges the trial court erred when it denied his petition to annul his

marriage to Ha. He claims Ha induced him to marry her through a fraudulent

misrepresentation involving the essentials of marriage. We disagree.

       We review a trial court’s decision on a petition to invalidate or dissolve a

marriage for a manifest abuse of discretion. In re Marriage of Landry, 103 Wn.2d




                                          4
No. 82311-6-I/5


807, 809-10, 699 P.2d 214 (1985). A trial court abuses its discretion if its

decision is manifestly unreasonable, based on untenable grounds, or based on

untenable reasons. In re Marriage of Urbana, 147 Wn. App. 1, 9-10, 195 P.3d

959 (2008). We review the trial court’s interpretation of a statute de novo. In re

Marriage of Watson, 132 Wn. App. 222, 230, 130 P.3d 915 (2006).

        Marriage is a civil contract. RCW 26.04.010(1). But statutes determine

the legal duties and rights of married parties. Wash. Statewide Org. of

Stepparents v. Smith, 85 Wn.2d 564, 569, 536 P.2d 1202 (1975). Public policy

favors presuming a marriage is valid based on “the interest of society . . . in

maintaining the integrity of the family as a social unit.” See Davis v. Davis, 3

Wn.2d 448, 453, 101 P.2d 313 (1940); see also Woy v. Woy, 737 S.W.2d 769,

772 (Mo. Ct. App. 1987) (public policy demands preserving the integrity of the

marriage contract so far as possible). As a result, a party seeking to annul a

marriage contract bears the burden to show its invalidity by “clear, satisfactory,

and convincing evidence.” Thorne v. Farrar, 57 Wash. 441, 445, 107 P. 347

(1910).

        Under RCW 26.09.040(4)(b)(i), a court must declare a marriage invalid if

“a party was induced to enter into the marriage by . . . fraud involving the

essentials of marriage”6 and the parties “have not ratified their marriage by

voluntarily cohabiting after . . . discovery of the fraud.”7 A court should grant



        6
         In contrast, dissolutions require only a determination that the marriage is irretrievably
broken. In re Marriage of Little, 96 Wn.2d 183, 192, 634 P.2d 498 (1981).
        7
         The trial court found that the parties did not cohabit after Todorov discovered Ha’s
misrepresentation about her prior relationship. This unchallenged finding is a verity on appeal. In
re Custody of A.T., 11 Wn. App. 2d 156, 158 n.4, 451 P.3d 1132 (2019).


                                                  5
No. 82311-6-I/6


annulment under RCW 26.09.040(4)(b)(i) in only extreme cases. Harding v.

Harding, 11 Wn.2d 138, 147, 118 P.2d 789 (1941).

       Chapter 26.09 RCW does not define the term “essentials of marriage.”

We give undefined statutory terms their usual and ordinary meaning unless there

is contrary legislative intent. Dennis v. Dep’t of Labor & Indus., 109 Wn.2d 467,

479-80, 745 P.2d 1295 (1987). We may look to the dictionary to determine a

term’s ordinary meaning. Lake v. Woodcreek Homeowners Ass’n, 169 Wn.2d

516, 528, 243 P.3d 1283 (2010). The dictionary defines “essential” as

“something basic or fundamental esp[ecially] belonging to or forming part of the

minimal indispensable body, character, or structure of a thing.” WEBSTER’S THIRD

NEW INTERNATIONAL DICTIONARY 777 (2002). Thus, a court must declare a

marriage invalid if one party induced the other party to enter the marriage by

fraud that goes to the indispensable body or structure of the marriage.

       Harding is the only published Washington case that addresses what type

of fraud involves the essentials of marriage. In that case, our Supreme Court

determined that where one of the parties to a marriage ceremony determines

before the ceremony “that he or she will not engage in sexual intercourse with

the other after marriage, not disclosing such intention to the other, and carries

out such determination,” such fraud goes to the essentials of the marriage.

Harding, 11 Wn.2d at 145.

       We agree with Todorov that Harding does not go so far as to limit the

essentials of marriage to sexual intercourse. As Todorov points out, Harding was

decided in 1941, and the “modern trend” in some jurisdictions is to interpret the




                                         6
No. 82311-6-I/7


term more broadly.8 For example, in New Jersey, misrepresentations about

one’s intent to have children relate to the essence of the marriage relationship.

Tobon v. Sanchez, 213 N.J. Super. 472, 474, 517 A.2d 885 (Ch. Div. 1986);

V.J.S. v. M.J.B., 249 N.J. Super. 318, 329-30, 592 A.2d 328 (Ch. Div. 1991).

And in two states, courts found that fraudulent representations about religious

convictions go to the essentials of the marriage when one party showed an

inability to follow his religious tenets because of the fraud. Wolfe v. Wolfe, 62 Ill.

App. 3d 498, 506-07, 378 N.E.2d 1181 (1978), aff’d, 76 Ill. 2d 92, 389 N.E.2d

1143 (1979); Bilowit v. Dolitsky, 124 N.J. Super. 101, 103-04, 304 A.2d 774 (Ch.

Div. 1973).

        But no state has determined that misrepresentations about chastity

involve the essentials of the marriage. Indeed, the opposite is true. California

follows the traditional rule that “character, habits, chastity, business or social

standing, financial worth or prospects, or matters of similar nature” do not affect

the essence of marriage. Schaub v. Schaub, 71 Cal. App. 2d 467, 476, 162 P.2d

966 (Dist. Ct. 1945); In re Marriage of Meagher, 131 Cal. App. 4th 1, 8, 31 Cal.

Rptr. 3d 663 (2005). Both Missouri and Nebraska conclude that courts do not

consider chastity before the marriage as vital to the marriage relationship. Woy,

737 S.W.2d at 774; Guggenmos v. Guggenmos, 218 Neb. 746, 752, 359 N.W.2d

87 (1984) (misrepresentation about ending a previous relationship did not go to

the essentials of marriage). And in Connecticut, even misrepresentation about a


        8
          Todorov invites us to adopt a “subjective standard” in determining whether fraud
involves the essentials of marriage. According to Todorov, we should define what is essential on
a case-by-case basis, looking only to “what was essential to the parties when they entered into
their marriage.” We decline the invitation.


                                               7
No. 82311-6-I/8


prior marriage does not inherently impair a marital union. Fattibene v. Fattibene,

183 Conn. 433, 437, 439-40, 441 A.2d 3 (1981).

        We agree with these jurisdictions that misrepresentations about chastity

do not amount to fraud involving the essentials of marriage. Here, Ha’s

misrepresentation about her prior relationship was not so extreme that it

amounted to fraud involving the essentials of marriage, requiring annulment

under RCW 26.09.040(4)(b)(i). The trial court did not abuse its discretion in

refusing to invalidate Todorov and Ha’s marriage.

        We affirm the final dissolution decree.9




WE CONCUR:




        9
          Ha requests attorney fees on appeal under RCW 26.09.140. But RAP 18.1(c) requires
a party seeking attorney fees to “file a financial affidavit no later than 10 days prior to the date the
case is set for oral argument,” and she did not file a financial affidavit. We deny Ha’s request for
attorney fees on appeal.


                                                   8